UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1794


JANICE LAND,

                Plaintiff - Appellant,

           v.

GEN PAK,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:10-cv-00639-MOC-DCK)


Submitted:   November 17, 2011            Decided:   November 22, 2011


Before KING, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Janice Land, Appellant Pro Se.   Julie Kerr Adams, Jerry Howard
Walters, Jr., LITTLER MENDELSON, PC, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Janice        Land    appeals         the        district      court’s      order

dismissing her complaint for failure to state a claim.                                       The

district court referred this case to a magistrate judge pursuant

to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp. 2011).                                      The

magistrate judge recommended that relief be denied and advised

Land     that     failure        to   file        timely        objections         to    this

recommendation could waive appellate review of a district court

order based upon the recommendation.

            The     timely       filing      of       specific       objections         to     a

magistrate       judge’s     recommendation            is     necessary      to     preserve

appellate review of the substance of that recommendation when

the     parties     have     been      warned           of     the      consequences          of

noncompliance.           Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                                 Land

has     waived    appellate       review         by   failing        to    file     specific

objections       after    receiving       proper        notice.           Accordingly,       we

affirm the judgment of the district court.

            We dispense with oral argument because the facts and

legal    contentions       are    adequately          presented      in     the    materials

before    the    court     and   argument        would       not   aid     the    decisional

process.



                                                                                    AFFIRMED

                                             2